Citation Nr: 1548691	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  13-19 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel
INTRODUCTION

The Veteran had active military service from December 1944 to November 1946, so during World War II.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an October 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In support of his claims, the Veteran testified at a videoconference hearing in March 2014 before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is of record.  

Later in March 2014, the Board denied these claims, and the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court/CAVC).  In June 2015, the Court issued a Memorandum Decision vacating the Board's denial of these claims and remanding them to the Board for further proceedings consistent with the Memorandum Decision.  The file since has been returned to the Board in furtherance of this, and the Board in turn is remanding these claims to the Agency of Original Jurisdiction (AOJ).

A portion of the Veteran's records are being maintained electronically in the Virtual VA system and Veterans Benefits Management System (VBMS).  These are highly-secured electronic repositories used to store and review documents involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide claims for benefits.  Accordingly, any future consideration of this Veteran's claims should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



REMAND

Regrettably, a remand is required before readjudicating these claims.  The Veteran previously was provided a VA compensation examination in March 2012.  The examiner opined that the Veteran's bilateral hearing loss was not related to his military service because of normal hearing acuity at his time of separation from service and his extensive history of occupational and recreational noise exposure as a civilian.  But as discussed in the Court's Memorandum Decision, the examiner did not provide a meaningful explanation linking those facts to her conclusion and, therefore, it is inadequate.  See Stefl v. Nicholson, 21 Vet.App. 120, 124-25 (2007) (noting the opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (noting that "a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two").  

As for the Veteran's additional claim for tinnitus, while an unfavorable nexus opinion again was provided, it, too, is inadequate.  The examiner's rationale was that no complaints were found in the Veteran's military records and the first documented complaint was in 2007 with him, in the interim, denying tinnitus in hearing evaluations from 2003 to 2006.  His service treatment records (STRs), however, are among those destroyed in the unfortunate 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri, which is a military records repository.  Consequently, except for the report of his separation examination, there are no records available concerning his military service.  The VA examiner's negative opinion relied on the absence of evidence in the Veteran's STRs as well as the absence of objective medical evidence to reach her conclusion.  Therefore, as pointed out by the Court in the Memorandum Decision, this opinion is also inadequate.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (examiner cannot rely solely on the absence of objective medical evidence, such as actual treatment records, for concluding the appellant's symptoms did not occur during service or within one year following service); see also Horn v. Shinseki, 25 Vet. App. 231, 239 n.7 (2012) (stating that the absence of evidence is not substantive negative evidence without "a proper foundation . . . to demonstrate that such silence has a tendency to prove or disprove a relevant fact").

It is additionally unclear whether, in rendering her opinions, the VA examiner considered the Veteran's reported history of hazardous noise exposure as a gunner in a field-artillery unit.  As such, in accordance with the June 2015 Memorandum Decision, additional medical comment is needed to assist in determining whether his bilateral hearing loss and tinnitus are related or attributable to his military service.  

Accordingly, these claims are REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  If there are any additional evaluation or treatment records needing to be obtained, then obtain them.  The Board is particularly interested in records of treatment received from the Upstate New York VA Healthcare System.  If any such records identified by the Veteran are unavailable, he must be informed and notations of the unavailability of such records and the attempts made to obtain them documented in the claims file.  38 C.F.R. § 3.159(c)(2) and (e)(1).  All such available reports should be associated with the claims folder so they may be considered.

2.  After receipt of all additional records, have the Veteran reexamined for additional comment concerning the nature, extent, and etiology of his bilateral hearing loss and tinnitus.  His claims file, including a complete copy of this remand and the Court's Memorandum Decision, must be made available to the examiner for review of the pertinent medical and other history.  All indicated tests should be done, and the reports of all such studies incorporated into the examination report to be associated with the claims file.  

The examiner is specifically requested to offer an opinion on the likelihood (very likely, as likely as not, or unlikely) the Veteran's bilateral hearing loss and tinnitus began during his World War II military service from December 1944 to November 1946, or initially manifested to a compensable degree (meaning to at least 10-percent disabling) within a year of his discharge from service - so by November 1947, or are otherwise related or attributable to his service.
      
In making these necessary determinations, the examiner must address the Veteran's allegation of noise exposure and consequent injury (i.e., acoustic trauma) from being a gunner in a field artillery unit, as well as owing to his military occupational specialty (MOS) of tractor mechanic.

If, as the prior March 2012 VA compensation examiner concluded, the fact that there was no objective indication of hearing loss at time of separation from service is significant, also that the Veteran has had additional noise exposure since service in his occupational and recreational activity as a civilian, then there also has to be explanation of why there is the expectation of hearing loss more contemporaneous to or during his time in service.  In other words, if the examiner disputes any notion of "delayed-onset" hearing loss, then there needs to be citation to medical authority or explanation discussing why this is not possible for this particular claimant.

Furthermore, the examiner must recognize that the Veteran's STRs presumably were destroyed in the 1973 fire at the NPRC, except, as mentioned, for the report of the separation examination.  So the examiner cannot consider the mere absence of any documented complaints or treatment for hearing loss or tinnitus while in service, as would be reflected in STRs, as sole reason for concluding the Veteran did not have these conditions while in service or even for many ensuing years.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011) (explaining when VA adjudicators may versus may not draw this negative inference).

The examiner must also consider that the absence of hearing loss in service or even during the one-year presumptive period following service is not altogether fatal to the claim if there nonetheless are reasons or bases for attributing the hearing loss (and tinnitus) to the Veteran's service - that is, assuming he now has sufficient hearing loss to be considered a ratable disability according to the threshold minimum requirements of 38 C.F.R. § 3.385.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Consequently, explanatory rationale is essential, regardless of whether the opinion is ultimately unfavorable or favorable to the claim.  The examiner must provide a meaningful explanation linking the facts of the case to his/her conclusion.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, this question is outside the scope of a medical professional conversant in VA practices, or provide other reason for inability to comment, such as there are multiple possible etiologies with none more prevalent than another, additional evidence is needed to give an informed opinion, or whatever may be the reason he/she cannot provide a sufficiently definitive level of response.  

3.  Ensure the examination report complies with the directives of this REMAND in terms of answering the questions specifically asked and providing the required explanatory rationale.  If the report is insufficient, then return it to the examiner for all necessary additional information.

4.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

